Citation Nr: 0027766	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  94-01 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.



THE ISSUE

Entitlement to service connection for claimed laryngeal 
dyskinesia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served for many years in the Army Reserve.  She 
also served on active duty from February 1991 to January 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for laryngeal 
dyskinesia is plausible and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for laryngeal dyskinesia.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.306 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  See Maxson v. West, 12 Vet. App. 453 
(1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In Maxson, the Court suggested that, with regard to the 
second element required to present a well-grounded 
aggravation claim, even if the physicians in that case had 
not opined that the veteran sustained a permanent increase in 
his preexisting gastrointestinal disability during service, 
the veteran's service medical records alone, which indicate 
that he was treated on four occasions for abdominal pain, 
nausea and vomiting might have been sufficient to well ground 
his aggravation claim.  Maxson v. West, 12 Vet. App. at 458-
459.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran was hospitalized during her period of active duty 
after being found in acute respiratory distress and 
tachypneic, with audible wheezes and periorbital swelling.  
The diagnosis of laryngeal dyskinesia was confirmed by 
bronchoscopy.  

In light of this evidence, and the veteran's history of such 
problems since service, the Board finds the claim of service 
connection for laryngeal dyskinesia to be well grounded.  See 
Savage v. Gober, 10 Vet. App. 488; 38 U.S.C.A. 5107(a); 
38 C.F.R. §§ 3.303(b), 3.306.  



ORDER

As the claim of service connection for laryngeal dyskinesia 
is well grounded, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.



REMAND

As noted hereinabove, the veteran was hospitalized during her 
period of active duty following respiratory difficulties.  
The diagnosis was that of laryngeal dyskinesia.  It is 
unclear whether this disability preexisted service and, if it 
did, whether it underwent an increase in severity beyond its 
normal progression during service.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim remaining claims are 
REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for laryngeal dyskinesia and 
asthma prior to, during and since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
laryngeal dyskinesia.  All indicated 
tests must be conducted.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
the likelihood that the veteran had 
laryngeal dyskinesia prior to service.  
If so, the examiner should provide an 
opinion as to whether the laryngeal 
dyskinesia increased in severity, beyond 
the normal progression of the disease, 
during service.  A complete rationale for 
any opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a de novo review the issue 
on appeal.  If the benefit sought on 
appeal is not granted, the veteran and 
her representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



